Denny, J.
The case was brought back with the thought that the allegations of fraud were perhaps broad enough to invoke the principle announced in McCoy v. Justice, 199 N.C. 602, 155 S.E. 452; and approved in Horne v. Edwards, 215 N.C. 622, 3 S.E. 2d 1, and Yancey v. Yancey, 230 N.C. 719, 55 S.E. 2d 468; also discussed in Pomeroy’s Equity '& Jurisprudence, 5th Ed., Section 919b, page 608, et seq., and counsel were notified to submit briefs on this question. The briefs filed on rehearing afford little or no assistance with respect to the question suggested or raised. A careful consideration of plaintiff’s allegations, however, leaves us with the impression that they are insufficient to disturb the opinion heretofore written.
The petition to rehear will, therefore, be dismissed without prejudice to the further rights of the parties to proceed as they may be advised.
Petition dismissed.
Valentine, J., took no part in the consideration or decision of this case.